Citation Nr: 0524232	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  97-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating, in excess of 
30 percent, for dermatophytosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran's dermatophytosis is manifested by no current 
apparent tinea present of the groin, testicles, inner thighs 
or low abdomen.  The veteran does have psoriasis manifested 
by large areas of hyperkeratotic erythematous scaly plaques 
on both knees extending into the shins to dorsal feet and 
heels and with erythematous thin mildly scaly plaques but not 
crusting.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2002), 
and as amended at 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(codified at 38 C.F.R. §§ 4.118, Diagnostic Code 7813 
(2004)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a March 2004 letter that notified the veteran of 
any information and evidence needed to substantiate and 
complete the claim for an increased disability rating.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter provided 
the substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in August 1996, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in March 2004.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and VA examination reports dated in February 1997, 
April 1998 and January 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

In August 1996, the veteran's claim for an increased 
disability rating for his service-connected dermatophytosis 
was received.  May 1994 VA treatment records reveal that the 
veteran presented with complaints of itchiness between his 
toes.  Upon examination, there was demarcated scaliness in 
the right third and fourth web space areas; scaliness was 
fine and the area was pruritic.  There was no evidence of 
drainage, erythema, or signs of bacterial infection.  
Additional maceration was noted between the third and fourth 
web spaces with a pre ulcer site medial site of the right 
fourth toe approximately .25 centimeter in diameter.  There 
was no drainage but the area was macerated with some 
ulcerative tissue.  The veteran was diagnosed as having 
interdigital maceration between the toes with secondary 
fungal infection, and contracted underlapping toes.  

In February 1997, the veteran reported for a VA examination.  
Upon examination the veteran had hyperpigmented, slightly 
scaly, sharply marginated dermatitis involving both inguinal 
areas, primarily the upper inner thighs.  The examination of 
the feet revealed some slight interdigital maceration with 
scaling.  The veteran was diagnosed as having psoriasis 
vulgaris, knees; possible dispersed psoriasis, groin and 
tinea pedis, bilaterally.  

In March 1998, the veteran testified at a regional office 
hearing.  The veteran described the actual area of the rash 
as being his groin and knees.  He was receiving treatment in 
the form of creams for his skin rash.  He stated that the 
medication did not appear to be working because the rash 
started spreading.  The veteran testified that his rash 
itched and that he did not wear shorts because of the way it 
looked.

In April 1998, the veteran reported for an additional VA 
examination.  Upon examination, the veteran clearly 
manifested dermatophytosis in the groin.  The examiner noted 
that it appeared that steroid creams may have been used to 
treat the rash because the veteran had developed  a 
polycyclic lesion with multiple active borders of the medial 
right and left thighs.  The veteran also had plaque-type 
psoriasis.  There were large plaques with hyperpigmentation 
of the knees and lower legs.  These also showed scaling with 
post inflammatory hyperpigmentation and a sharp border 
without an active border and there was a thick accumulated 
scale.  The veteran was diagnosed as having tinea cruris and 
plaque type psoriasis of the knees and lower legs.  
Photographs of the veteran's disability have been 
incorporated in the record.

In September 2002, the veteran reported for evaluation to the 
VA dermatology clinic.  Upon examination, the veteran had 
scattered follicular erythematous papules in his scalp.  His 
bilateral lower extremities and dorsal surface of the feet 
had well-demarcated erythematous plaques with mild scale.  
The knees had erythematous lichenified plaques, bilaterally.  
His elbows had erythematous plaques with micaceous scale 
rales without pitting, bilaterally.  There were bilateral 
inguinal folds with erythematous moist plaques with satellite 
papules.  The veteran was diagnosed as having psoriasis, 
intertrigo candida, and folliculitis.  November 2002 and 
January 2003 VA dermatology clinic notes reveal that the 
veteran stated that his psoriasis was stable, but not 
improving.  The veteran was observed to have lichenified 
plaques, about three to four centimeters, on his elbows.  The 
veteran's knees had erythematous, lichenified annular plaques 
covering 12 centimeters bilaterally.  The veteran's lower 
legs and dorsum of the feet had evidence of brawny edema, 
bilaterally, with erythematous plaques with serpiginous 
border coalescing around toes 1+ pitting edema.  The veteran 
was diagnosed as having psoriasis, stasis, and tinea pedis.  
Subsequent VA dermatology clinic reported consistently reveal 
psoriasis limited to the knees and elbows.  

In January 2005, the veteran reported for an additional VA 
examination.  The examiner recounted that the veteran 
developed a rash in his groin and inner thigh areas, while 
stationed in Korea.  It was treated for tinea and cleared 
until the veteran started sweating and getting hot again.  
The veteran had not experienced any flareups with that type 
of rash in the last five or six years.  The veteran had also 
been seen at the VA dermatology department since 2003 and had 
been diagnosed as having psoriasis of the elbows, knees, and 
dorsal feet.  Apparently, the veteran began developing 
psoriasis six or seven years earlier and it was worsening.  
Upon examination, there was no tinea present of the groin, 
testicles, inner thighs or lower abdomen.  The veteran did 
have large areas of hyperkeratotic erythematous scaly plaques 
on both knees extending into the shins to dorsal feet and 
heels and with erythematous thin mildly scaly plaques bit not 
crusting.  There was emaciation of the plantar feet with 
pustules on the right dorsal foot but a little tender on 
palpation.  The veteran's current psoriasis covered about ten 
to fifteen percent of his total body and about three percent 
of his exposed body.  The veteran was diagnosed as having 
psoriasis of both knees, elbows and dorsal surface of both 
feet.  The examiner saw no evidence of tinea cruris or pedis.  
The examiner also opined that the veteran's current psoriasis 
was less likely than not related to his rash that he had in 
the military.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R.  Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

Analysis

The RO has evaluated the veteran's skin disability under the 
rating criteria for dermatophytosis.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  According to the old rating criteria, 
dermatophytosis is rated, by analogy, to eczema, depending 
upon the location, extent, and repugnance or otherwise 
disabling character of manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002).  Given the nature of the 
veteran's disability, the Board finds the rating criteria 
applied by the RO are appropriate.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2004).

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In 
this case, the RO considered the veteran's claim under the 
amended criteria and in a January 2003 Statement of the Case, 
the veteran was duly notified of these changes.  Taking these 
factors into consideration, the Board will proceed with 
consideration of this appeal, applying both versions.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998).

Under the rating criteria applicable prior to August 30, 
2002, a noncompensable disability rating is warranted when 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
rating is warranted when there is eczema with exfoliation, 
exudation, or itching, if involving an exposed area or 
extensive area.  A 30 percent rating is warranted when there 
is eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted if there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (prior to August 30, 2002).

According to the revised rating criteria, dermatophytosis 
(ringworm: of the body, tinea corporis; of the head, tinea 
capitis; of the feet, tinea pedis; of the beard area, tinea 
barbae; of the nails, tinea unguium; of the inguinal area 
(jock itch), tinea cruris) is rated, by analogy, as 
disfigurement of the head, face, or neck (under Code 7800); 
scars (under Codes 7801, 7802, 7803, 7804, or 7805); or 
dermatitis (under Code 7806) depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2004).  
As the veteran's service-connected dermatophytosis involves 
his groin and knees and not his head, face, neck, the Board 
finds that the predominant disability should be rate, by 
analogy, to dermatitis of these extremities.  Consequently, 
the Board concludes that Code 7806 most appropriately 
reflects the veteran's service-connected dermatophytosis 
disability.

Under the revised rating criteria for Diagnostic Code 7806, a 
10 percent rating is assigned where at least 5 percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period. 38 C.F.R.         § 
4.118, Diagnostic Code 7806 (effective August 30, 2002).

Applying the facts in this case to all the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 30 percent for the veteran's service-connected 
dermatophytosis have not been met, prior to and effective 
August 30, 2002.  

Under the old criteria the veteran would be entitled to a 50 
percent disability evaluation if there was eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002).  The January 2005 examiner, however, held that the 
veteran had no current manifestations of his service-
connected dermatophytosis.  Rather, the veteran currently had 
psoriasis, that the examiner opined "was less likely than 
not" related to the rash the veteran had in the military.  
Notwithstanding, even assuming arguendo that the veteran's 
current psoriasis is part and parcel of his service-connected 
dermatophytosis there is no indication that there was 
ulceration or extensive exfoliation or crusting, nor were 
there systemic or nervous manifestations, nor was it 
exceptionally repugnant.  Rather, the veteran's psoriasis was 
manifested by areas of hyperkeratotic erythematous scaly 
plaques.

The veteran is also not entitled to a rating in excess of 30 
percent under the revised criteria.  A 30 percent rating is 
assigned where 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of six weeks or more, 
but not constantly, during a twelve month period.  60 percent 
is assigned when more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (effective August 30, 2002).  Once again, it is 
noted that the January 2005 examiner held that the veteran 
had no current manifestations related to his service-
connected dermatophytosis that the veteran developed in 
service.  Rather, the veteran was diagnosed as having 
psoriasis that was unrelated to his service-connected 
dermatophytosis.  Assuming arguendo that the veteran's 
current psoriasis is part and parcel of his service-connected 
dermatophytosis, the veteran is still not entitled to a 
rating in excess of 30 percent.  

In light of the fact that the old rating criteria are most 
favorable to the veteran, the Board finds that the 30 percent 
disability evaluation is continued for the veteran's service-
connected dermatophytosis, but no higher.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 30 percent for dermatophytosis 
have not been met.  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b)(West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for 
dermatophytosis is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


